 

Exhibit 10.4

 



Execution Version

 

LETTER AGREEMENT

 

Dated as of December 19, 2019

 

TPHS Lender LLC

520 Madison Avenue, 30th Floor

New York, New York 10022

 

Re:         Rights of the Registered Holders of Warrants

 

 

 

To Whom it May Concern:

 

Reference is hereby made to (1) that certain Warrant Agreement, dated as of the
date hereof (as it may from time to time be amended or supplemented, the
“Warrant Agreement”), between Trinity Place Holdings Inc., a Delaware
corporation (together with its successors and assigns, the “Company”) and TPHS
Lender LLC (together with its successors and assigns, the “Purchaser”), and (2)
that certain Credit Agreement, dated as of the date hereof (as it may from time
to time be amended or supplemented, the “Credit Agreement”), among the Company,
the Purchaser and the other parties thereto. Capitalized terms used but not
otherwise defined herein shall have their respective meanings ascribed to such
terms in the Warrant Agreement or, if not otherwise defined in the Warrant
Agreement, in the Credit Agreement.

 

The purpose of this letter agreement (this “Letter Agreement”) is to memorialize
certain rights which have been negotiated between the Company and the Purchaser
which will inure to the benefit of the current and future registered holders
(collectively, “Holders”) of any Warrants.

 

I.       Reporting Requirements.

 

Pursuant to Section 5.03 of the Credit Agreement, the Company is periodically
required to furnish certain notices, information and communications to the
Purchaser (in the Purchaser’s capacity as a Lender under the Credit Agreement).
The Company shall furnish such notices, information and communications to each
current Holder that elects to receive such notices, information and
communications concurrently with the furnishing of such notices, information or
communications to the Lenders or, if Indebtedness under the Credit Agreement is
no longer outstanding, to Qualifying Holders at the times set forth in Section
5.03(s) of the Credit Agreement. For the avoidance of doubt, the Company’s
obligation to furnish such notices, information and communications to the
Qualifying Holders shall continue under this Letter Agreement even if
Indebtedness under the Credit Agreement is no longer outstanding.

 





 

 

II.       Board Appointment and Observation Rights.

 

So long as the Purchaser, together with all other Attribution Parties,
beneficially hold at least five percent (5.0%) of the outstanding Common Stock
(assuming the exercise of all outstanding Warrants for which the Purchaser or
any other Attribution Party is the registered holder), the Holders shall have
the right to appoint one member of the Company’s and, if applicable, each of its
Subsidiaries’ board of directors or equivalent governing body (the “Designee”).
At the election of the Holders, a board observer may be selected in lieu of a
board member. The Designee shall also sit on up to three (3) committees of the
board of directors or equivalent governing body of the Company and each
Subsidiary of the Company’s choosing (which the Designee may change at any time
and from time to time and subject to the requirements of the SEC or applicable
Exchange regarding the qualifications of committee membership). The Designee
shall be entitled to customary indemnification with respect to matters arising
out of the Company’s affairs to the fullest extent permitted by law. In
addition, the Company will maintain customary D&O insurance, and the Designee
shall be entitled to receive customary reimbursement of expenses incurred in his
or her service as a member of the board and/or any committee thereof, but shall
not, except in the case of a director who is not an employee of either the
Company or Davidson Kempner Capital Management LP, receive compensation for such
service. Notwithstanding the foregoing, the Holders shall not have the right to
appoint a Designee hereunder at any time that a board or observer may be
appointed pursuant to Section 5.01(v) of, or otherwise under, the Credit
Agreement.

 

III.       Preemptive Rights.

 

For a period of five (5) years following the exercise of a Warrant by a
Qualifying Holder (as defined below), but only as long as such Qualifying Holder
is still a holder of Common Stock, the Company shall afford such Qualifying
Holder with the right to participate in future equity issuances by the Company
and its Subsidiaries as follows:

 

A.                 If the Company or any of its Subsidiaries propose to issue
and sell to any Person (the “Proposed Purchasers”) (1) any equity, (2) any
securities containing options or rights to acquire equity, or (3) any securities
convertible into equity (such equity and securities are hereinafter collectively
referred to as “Newly Issued Securities”), the Company or such Subsidiary will
first offer to each of the Qualifying Holders a portion of the number or amount
of such equity or securities proposed to be sold in any such transaction or
series of related transactions equal to the product of (a) the number of such
Newly Issued Securities proposed to be issued and sold by the Company or such
Subsidiary and (b) the percentage of the issued and outstanding Common Stock
held by such Qualifying Holder, all for the same price and upon the same terms
and conditions as the equity or securities that are being offered in such
transaction or series of transactions.

 

B.                  Notwithstanding the foregoing, the provisions of this
Section III shall not be applicable to the issuance of equity or securities (i)
upon the conversion of any option, warrant or other security convertible into
shares of Common Stock; (ii) as a dividend or distribution on (or payment of
accrued yield in respect of) the outstanding securities or in connection with
any ratable splits, reclassifications, recapitalizations, consolidations or
similar events affecting the securities, (iii) to officers, directors or
employees of the Company or any Subsidiary pursuant to option plans or other
equity incentive compensation plans or arrangements, on terms approved by the
Board of Directors, (iv) in any transaction with respect of a security that is
available to all holders of such security on a pro rata basis or (v) in
connection with a business acquisition by the Company pursuant to a bona fide
sale, whether by merger, consolidation, sale of assets or sale or exchange of
equity securities or otherwise, or in connection with joint ventures (including
the 250 North 10th JV), strategic alliances, lending or other commercial
relationships not for the purpose of raising equity capital, in each case, to
the extent approved by the Board of Directors.

 



-2-

 

 

C.                  The Company will give to the Qualifying Holders a written
notice setting forth the terms and conditions upon which the Qualifying Holders
may purchase such Newly Issued Securities in accordance with Section III(A) (the
“Preemptive Notice”). After receiving a Preemptive Notice, the Qualifying
Holders must reply, in writing, within fifteen (15) Business Days after the
receipt of such Preemptive Notice that such persons agree to purchase all or a
portion of the Newly Issued Securities pursuant to this Section III on the date
of proposed sale (the “Preemptive Reply”). If any Qualifying Holder fails to
make a Preemptive Reply in accordance with this Section III, the shares of
Common Stock or other securities offered to such Qualifying Holder may
thereafter, for a period not exceeding four (4) months following the expiration
of such fifteen (15) Business Day period, be issued, sold or subjected to rights
or options to the Proposed Purchasers and to the Qualifying Holders who have
delivered a valid Preemptive Reply, on a pro rata basis, at a price not less
than and on terms no more favorable (in the case of non-price terms only, in any
material respect) to the Proposed Purchaser than that at which they were offered
to the Qualifying Holders. Any such Newly Issued Securities not so issued, sold
or subjected to rights or options to the Proposed Purchasers and to the
Qualifying Holders who have delivered a valid Preemptive Reply that are not
purchased shall be reoffered to the Proposed Purchasers pursuant to procedures
and timeframes determined by the Board of Directors in good faith (including
pursuant to an oversubscription or similar right included in the initial offer).

 

D.                 For purposes of this Letter Agreement, a “Qualifying Holder”
is any Holder that is the Purchaser or an Attribution Party or an Affiliate
thereof, or a direct Transferee of one of the foregoing, who holds at least
700,000 shares of Common Stock.

 

IV.       Miscellaneous.

 

A.                 Requisite Approval. For purposes of exercising any rights of
the Holders under this Letter Agreement, the approval of Holders collectively
representing a majority of the shares of Common Stock issuable upon, or
previously issued upon, exercise of all of the Warrants issued under the Warrant
Agreement shall be sufficient to exercise such rights on behalf of all Holders.
For the avoidance of doubt, at the time of the execution of this Letter
Agreement (and prior to any adjustments or transfers which may occur pursuant to
the terms of the Warrant Agreement), (1) the number of issued and issuable
shares of Common Stock necessary to constitute a majority for purposes of the
immediately preceding sentence shall be 3,589,501, and (2) the Purchaser is the
sole Holder and, accordingly, owns a number of issued and issuable shares of
Common Stock necessary to constitute a majority for purposes of the immediately
preceding sentence (and therefore to exercise any rights of the Holders under
this Letter Agreement).

 

B.                  Third Party Beneficiaries. The Holders shall be third party
beneficiaries to this Letter Agreement and shall have the right to enforce their
rights under this Letter Agreement directly.

 



-3-

 

 

C.                  Notices. All notices, information and communications
required to be provided pursuant to this Letter Agreement shall be provided in
the same manner, and subject to the same restrictions, as if such notices,
information and communications were required to be delivered in accordance with
Section 7.5 of the Warrant Agreement.

 

D.                 Governing Law. This Letter Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the internal laws of the state of New York, without giving effect to the
conflict of laws rules thereof to the extent that any such rules would require
or permit the application of the laws of any other jurisdiction, except to the
extent that the Delaware General Corporation Law specifically and mandatorily
applies.

 

E.                  Severability. Any provision of this Letter Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

F.                  Execution in Counterparts. This Letter Agreement may be
executed in one or more counterparts and shall be effective when at least one
counterpart shall have been executed by each party hereto, and each set of
counterparts that, collectively, show execution by each party hereto shall
constitute one duplicate original.

 

G.                 Remedies. The Company, the Purchaser and the Holders shall
each be entitled to enforce their respective rights under this Letter Agreement
specifically to recover damages by reason of any breach of any provision of this
Letter Agreement and to exercise all other rights existing in their favor. The
Company and the Purchaser agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Letter Agreement and
that the other party hereto and the Holders, as applicable, may, in such party
or Holder’s sole discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief (without posting
a bond or other security) in order to enforce or prevent any violation of the
provisions of this Letter Agreement.

 

H.                 Construction. The Company and the Purchaser intend that this
Letter Agreement be construed in accordance with the principles of construction
set forth in Section 5.2(a) of the Warrant Agreement.

 

I.                  Waivers & Consents. The Company and the Purchaser intend
that the waivers and consents of the Company and the Purchaser set forth in
Section 7.8 of the Warrant Agreement shall extend to this Letter Agreement as if
this Letter Agreement were incorporated directly into the Warrant Agreement and
set forth at length therein.

 

J.                 Amendment and Waiver. This Letter Agreement may only be
amended or waived by a written instrument executed by the Company and the
Purchaser.

 

[Remainder of page intentionally left blank; signature page follows]

 



-4-

 

 

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Letter
Agreement as of the date first above written.

 

 Sincerely,     COMPANY:     TRINITY PLACE HOLDINGS INC.     By: /s/ Steven Kahn
 Name: Steven Kahn  Title: Chief Financial Officer

 



[Signature Page to Letter Agreement]

 





 

 

Acknowledged and Agreed:

 

PURCHASER:

 

TPHS Lender LLC    By: /s/ Joshua D. Morris  Name:  Joshua D. Morris  Title:
Manager 

 



[Signature Page to Letter Agreement]

 





 